Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2699 Filed 06/29/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN DOE MC-1,

        Plaintiff,
v.                                          Case No. 20-10568
                                            Honorable Victoria A. Roberts
THE UNIVERSITY OF MICHIGAN,
et al.,
                                            MASTER CASE FILING
     Defendants.
_____________________________/

            ORDER REGARDING UNAUTHORIZED DISCLOSURE
             OF CONFIDENTIAL SETTLEMENT INFORMATION


        Last week, the Court learned of several articles which reference

information from “confidential sources” concerning settlement offers in this

case.

        Such disclosures jeopardize an already difficult process and will

prevent parties and attorneys who have faith in our mediation structure,

from developing the trust that is absolutely essential to foster robust

discussion and confidential negotiations.

        The Court regards the communication of any settlement/mediation

information to those outside of our confidential process as egregious and

potentially sanctionable breaches of our rules of engagement, this Court’s
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2700 Filed 06/29/21 Page 2 of 8




Local Rules, the federal rules, and ethical obligations imposed on all

attorneys in this case.

      This Order serves as the beginning of any notice the Court must

provide you before imposing sanctions – which I will not hesitate to do if

“confidential sources” are revealed or if anyone involved in this matter

expresses an intention to breach the clear obligations imposed.

      The Court has power to sanction a party’s disclosure of confidential

settlement information under E.D. Mich. Local Rules 16.3 and 11.1

(pursuant to Fed. R. Civ. P. 11(c)). The Court also has the inherent

authority to sanction bad faith conduct in litigation.

      Local Rule 16.3 provides that communications in ADR proceedings

are confidential, and it prohibits disclosure of such communications to

anyone other than the ADR participants unless the Court permits

disclosure.

      (d) Confidentiality. Communications in ADR proceedings are
      confidential. They are not subject to discovery, are not
      admissible in a proceeding, and may not be disclosed to
      anyone other than the ADR participants unless the court
      permits disclosure. No party may compel a mediator to produce
      documents that relate to, or testify to matters discussed during,
      ADR proceedings except on order of the court.

E.D. Mich. LR 16.3(d).




                                        2
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2701 Filed 06/29/21 Page 3 of 8




      All attorneys practicing in federal court have “a clear obligation to

familiarize [themselves] with a district court's rules and to follow them....”

Carpenter v. City of Flint, 723 F.3d 700, 710 (6th Cir. 2013). Local Rule

11.1 contemplates sanctions for a party’s failure to comply with Local

Rules.

      If, after notice, and a reasonable opportunity to respond, the
      Court determines that a provision of these local rules has been
      knowingly violated, the Court may impose an appropriate
      sanction upon the attorneys, law firms, or parties that have
      violated the Local Rule or are responsible for the violation. The
      procedures for imposing sanctions and the nature of sanctions
      shall be set out in Fed. R. Civ. P. 11(c). For purposes of this
      rule, references in Fed. R. Civ. P. 11(c) to violations of “Rule
      11(b)” are deemed to be references to violations of Local Rules,
      and Fed. R. Civ. P. 11(c)(5)(A) does not apply.

E.D. Mich. LR 11.1.

      Federal Rule of Civil Procedure 11(c) allows monetary and

nonmonetary sanctions:

      (c) Sanctions.

            (1) In General. If, after notice and a reasonable
            opportunity to respond, the court determines that Rule
            11(b) has been violated, the court may impose an
            appropriate sanction on any attorney, law firm, or party
            that violated the rule or is responsible for the violation.
            Absent exceptional circumstances, a law firm must be
            held jointly responsible for a violation committed by its
            partner, associate, or employee.

            (2) Motion for Sanctions. A motion for sanctions must
            be made separately from any other motion and must


                                        3
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2702 Filed 06/29/21 Page 4 of 8




            describe the specific conduct that allegedly violates Rule
            11(b). The motion must be served under Rule 5, but it
            must not be filed or be presented to the court if the
            challenged paper, claim, defense, contention, or denial is
            withdrawn or appropriately corrected within 21 days after
            service or within another time the court sets. If warranted,
            the court may award to the prevailing party the
            reasonable expenses, including attorney's fees, incurred
            for the motion.

            (3) On the Court's Initiative. On its own, the court may
            order an attorney, law firm, or party to show cause why
            conduct specifically described in the order has not
            violated Rule 11(b).

            (4) Nature of a Sanction. A sanction imposed under this
            rule must be limited to what suffices to deter repetition of
            the conduct or comparable conduct by others similarly
            situated. The sanction may include nonmonetary
            directives; an order to pay a penalty into court; or, if
            imposed on motion and warranted for effective
            deterrence, an order directing payment to the movant of
            part or all of the reasonable attorney's fees and other
            expenses directly resulting from the violation.

            (5) Limitations on Monetary Sanctions. The court must
            not impose a monetary sanction:

                  (A) against a represented party for violating Rule
                  11(b)(2); or

                  (B) on its own, unless it issued the show-cause
                  order under Rule 11(c)(3) before voluntary dismissal
                  or settlement of the claims made by or against the
                  party that is, or whose attorneys are, to be
                  sanctioned.

            (6) Requirements for an Order. An order imposing a
            sanction must describe the sanctioned conduct and
            explain the basis for the sanction.


                                      4
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2703 Filed 06/29/21 Page 5 of 8




Fed. R. Civ. P. 11(c) (emphasis added). The Court encourages parties to

move for sanctions if they can meet the stringent requirements of Rule 11.

The Court also will not hesitate to move for sanctions on its own initiative.

      The Sixth Circuit recognizes that “[t]here exists a strong public

interest in favor of secrecy of matters discussed by parties during

settlement negotiations.” Goodyear Tire & Rubber Co. v. Chiles Power

Supply, Inc., 332 F.3d 976, 980 (6th Cir. 2003). Further, “[b]y safeguarding

the trust of the parties in the individual case, the confidentiality requirement

serves the broader purpose of fostering alternative dispute resolution in

general. Confidentiality is paramount to the success of a mediation

program because it encourages candor between the participants ....” Hand

v. Walnut Valley Sailing Club, No. 10-1296-SAC, 2011 WL 3102491, at *4–

5 (D. Kan. Jul. 20, 2011), aff'd, 475 F. App'x 277 (10th Cir. 2012).

      “[C]ourts routinely impose sanctions on attorneys who disclose

confidential mediation communications.” Zuver v. Sprigg, No. 16-2505

(DLF), 2018 WL 3617308, at *12 (D.D.C. June 13, 2018); see, e.g.,

Mocombe v. Russell Life Skills, No. 12-60659-CIV, 2014 WL 11531569, at

*15 (S.D. Fla. Oct. 7, 2014) (“Courts have imposed various sanctions for a

litigant's violation of mediation confidentiality rules.”); Reed v. Bennett, 312

F.3d 1190, 1195 (10th Cir. 2002) (“A district court undoubtedly has


                                       5
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2704 Filed 06/29/21 Page 6 of 8




discretion to sanction a party for failing to ... comply with local or federal

procedural rules” and “[s]uch sanctions may include dismissing the party’s

case with prejudice or entering judgment against the party.”).

      Independent of Local Rules 16.3 and 11.1 and Fed. R. Civ. P. 11(c),

the Court has the inherent authority to sanction bad-faith conduct, as well

as conduct that is tantamount to bad faith. Metz v. Unizan Bank, 655 F.3d

485, 489 (6th Cir. 2011); First Bank of Marietta v. Hartford Underwriters Ins.

Co., 307 F.3d 501, 511-12 (6th Cir. 2002). Bad faith is associated with

conduct that is intentional or reckless. See Schafer v. City of Defiance

Police Dep't, 529 F.3d 731, 737 (6th Cir. 2008).

      To impose sanctions under Rule 11 or pursuant to the Court’s

inherent authority requires finding the party acted in bad faith or engaged in

conduct tantamount to bad faith. See Grimes v. Bessner, No. 17-12860,

2018 WL 3956356, at *3 (E.D. Mich. Aug. 17, 2018); Greg Adkisson v.

Jacobs Engineering Group, Inc., No. 13-505, 2020 WL 3791973, at *4 (E.D.

Tenn. July 7, 2020).

      Below is an excerpt of a case discussing dismissal as a sanction for

violating confidentiality requirements.

      The sanction of dismissal of the case has been imposed in
      other jurisdictions for attorneys’ intentional or grossly negligent
      violations of confidentiality requirements. See e.g., Salmeron v.
      Enterprise Recovery Systems, Inc., 579 F.3d 787 (7th Cir.


                                          6
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2705 Filed 06/29/21 Page 7 of 8




      2009) (affirming dismissal with prejudice as a sanction for
      attorney's unauthorized disclosure of a document subject to an
      attorneys'-eyes-only agreement); Assassination Archives &
      Research Center v. C.I.A., 48 F. Supp. 2d 1 (D.D.C. 1999)
      (dismissing action due to attorney's disclosure to plaintiff of
      records attorney had become aware of during settlement
      negotiations in violation of confidentiality agreement executed
      in connection with prior litigation).

                                     * * *

      The Tenth Circuit has suggested various factors for the district
      court's consideration when deciding whether to dismiss [or
      enter judgment against a defendant] as a sanction: ‘(1) the
      degree of actual prejudice . . .; (2) the amount of interference
      with the judicial process; (3) the culpability of the litigant; (4)
      whether the court warned the party in advance that dismissal of
      the action [or the entry of judgment] would be a likely sanction
      for non-compliance; and (5) the efficacy of lesser sanctions.’
      Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992).

Hand, 2011 WL 3102491, at *2. Of course, the above recited law would be

equally applicable if evidence indicates disclosure by defendants or

defense counsel.

      Lesser sanctions that the Court believes are in its arsenal include –

without limitation – fines, payment of opposing party’s attorney fees, the

filing of a grievance, revocation of pro hac vice status, and exclusion of

claims or defenses.

      Through this Order, all are placed on notice that:

      (1) sanctions can be imposed on parties, their attorneys, or both;




                                       7
Case 2:20-cv-10568-VAR-EAS ECF No. 139, PageID.2706 Filed 06/29/21 Page 8 of 8




      (2) any disregard of anything in this order will be regarded by the

Court as evidence of bad faith, intentional, reckless, or grossly negligent

conduct; and

      (3) if any future revelations are made concerning disclosures by

“confidential sources,” the Court will require each counsel and party to

certify – under penalty of law – that he or she did not provide confidential

information to anyone outside of the mediation process.

      The Court requires you to send this Order to each of your clients so

that they are on notice as well. You must file notice of service with the

Court. Notice that you served a group of clients will suffice.

      IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: June 29, 2021




                                      8
